Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18 and 20-26 are pending and being acted upon in this Office Action. 

Objection and Rejection Withdrawn
The objection to claim 21 is withdrawn in view of the claim amendment. 

The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

The rejection of claims 18 and 20-26 under 35 U.S.C. 103 as being unpatentable over US20100112077 (Desai hereafter, published May 6, 2010; PTO 892) in view of FDA approved Avastin label as evidenced at paragraph [0063] of instant specification and highlights of prescribing information for Avastin (Bevacizumab), 2014; PTO 892) is withdrawn in view of the claim amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The factors considered in the Written Description requirement are (1) Actual reduction to
practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163. 
Claim 18 encompasses the kit of claim 21, wherein the unit dose of the sub-therapeutic amount of anti-VEGF antibody comprises from about 1% to about 60% of a therapeutic dose of bevacizumab or a biosimilar version thereof, wherein the therapeutic dose of the anti-VEGF antibody is about 5 mg/kg to about 15 mg/kg.
Claim 20 encompasses the kit of claim 18, wherein the unknit dose of the sub-therapeutic amount of anti-VEGF antibody comprises from about 3% to about 20% of a therapeutic dose of bevacizumab or a biosimilar version thereof.
Claim 21 encompasses a kit comprising: (a) an amount of an albumin-bound chemotherapeutic/anti-VEGF antibody complexes, (b) a unit dose of a sub-therapeutic amount of anti-VEGF antibody, and optionally (c) instructions for use; wherein the unit dose of a sub-therapeutic amount of anti-VEGF antibody is instructed to be administered between about 30 minutes to about 48 hours prior to administering the albumin- bound chemotherapeutic/anti-VEGF antibody complexes; and wherein the anti-VEGF antibody is bevacizumab or a biosimilar version thereof .
Claim 22 encompasses the kit of claim 21, wherein the albumin-bound chemotherapeutic/anti- VEGF antibody complexes are lyophilized.
Claim 23 encompasses the kit of claim 20, wherein the unit dose of the sub-therapeutic amount of anti-VEGF antibody comprises about 10% of a therapeutic dose of bevacizumab or a biosimilar version thereof.
Claim 24 encompasses the kit of claim 21, wherein the unit dose of the sub-therapeutic dose of said antibody is from 3 to 15 mg/kg. 
Claim 25 encompasses the kit of claim 21, wherein the unit dose of the subtherapeutic amount of ant-VEGF antibody is from 0.25 mg/Kg to 3 mg/kg.
Claim 26 encompasses the kit of claim 21, wherein the unit dose of the subtherapeutic amount of ant-VEGF antibody is from 0.5 mg/Kg to 2 mg/kg.
The specification discloses the therapeutic dose for a given FDA-approved indication is recited in the prescribing information, for the therapeutic dose of bevacizumab is 5 mg/kg to 15 mg/kg depending on the condition, and preferably a subtherapeutic dose range from 5% to 20% of the therapeutic dose.  The specification discloses a unit dose formulation of bevacizumab ranges from 0.25 mg/kg to 3 mg/kg, more preferably from 0.5 to 2 mg/kg, see para. [0063].  The specification discloses a method for treating a patient (athymic nude mice) having melanoma, said method comprises administering to said patient a composition comprising a sub-therapeutic amount of just bevacizumab (Avastin™) about 30 minutes to about 45 hours before administering albumin-bound paclitaxel (ABX, Abraxane™) and bevacizumab nanoparticle complexes (AB160), wherein the sub-therapeutic amount is about 0.25 mg/kg to 3 mg/kg or about 10% of the therapeutic dose (5 to 15 mg/kg in human subject), See Example 2.
Regarding number of species, the specification does not describe sufficient number of anti-VEGF antibodies and relevant identifying characteristics e.g., Complete structure, i.e., amino acid sequence of heavy and light chain variable region sequences, ii. Partial structure, i.e., the six CDRs of all anti-VEGF antibodies coupled with functional characteristics, i.e., binding to all VEGF or common structural feature that are shared by members of the genus of anti-VEGF antibodies so that one of skill in the art can ‘visualize or recognize’ the members of the genus” encompassed by the claimed unit-dose formulation.    
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly,43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
Regarding any albumin-bound chemotherapeutic/antibody VEGF antibody complexes (claim 21), the specification discloses just albumin-bound paclitaxel (ABX, Abraxane™) and bevacizumab nanoparticle complexes (AB160).  Thus, one species of albumin-bound paclitaxel is not representative of the genus of albumin-bound chemotherapeutic/antibody VEGF antibody complexes, much less the complexes are lyophilized (claim 22).  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of anti-VEGF antibodies (claims 18) or biosimilar version of bevacizumab (claims 19-20) and albumin-bound chemotherapeutic/anti-VEGF antibody nanoparticle complexes (claims 21-22) encompassed by the claims to show applicants were in possession of a genus of albumin-bound chemotherapeutic/anti-VEGF antibody complexes and a unit dose of a therapeutic sub-therapeutic amount of any anti-VEGF antibody at the time of filing.   Thus a skilled artisan would reasonably conclude that applicant was not in possession of the full breadth of the claims at the time the instant application was filed.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  At minimum, characterizing the antibody is needed.  One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).
Therefore, only (1) a kit comprising (a) an amount of albumin-bound paclitaxel and anti-VEGF complex, (b) a unit dose a sub-therapeutic amount of anti-VEGF antibody and (C) instructions for use, wherein the unit dose of the sub-therapeutic amount of anti-VEGF comprises from about 1% to about 60% of a therapeutic dose of bevacizumab or a biosimilar version thereof, wherein the therapeutic dose of the anti-VEGF antibody is about 5 mg/kg to about 15 mg/kg, wherein the unit dose of a sub-therapeutic amount of anti-VEGF antibody is instructed to be administered between about 30 minutes to about 48 hours prior to administering the albumin bound paclitaxel and anti-VEGF antibody complex, (2) the kit above wherein the unit dose of the sub-therapeutic amount of anti-VEGF antibody which formulation comprises from about 5% to about 20% of a therapeutic dose of bevacizumab or a biosimilar version thereof, (3) The kit above, wherein the albumin-bound chemotherapeutic and anti- VEGF antibody complexes are lyophilized, (4) the kit above, wherein the unit dose of the sub-therapeutic amount of anti-VEGF antibody  comprises about 10% of a therapeutic dose of bevacizumab or a biosimilar version thereof, (5) the kit above, wherein the unit dose of the sub-therapeutic amount of anti- VEGF antibody the  is from 0.25 mg/kg to 3 mg/kg, and (6) the kit above, wherein the unit dose of the sub-therapeutic amount of anti- VEGF antibody the  is from 0.5 mg/kg to 2 mg/kg, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. Applicant’s position is that Solely in the interest of advancing prosecution, and without acceding to the statements in the Action, Applicant amends claim 21 to recite “wherein the anti-VEGF antibody is bevacizumab or a biosimilar version thereof,” to be consistent with embodiments which the Examiner states are compliant with the written description requirement. Applicant respectfully requests withdrawal of the rejections of claims 18 and 20-26 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

In response, the amendment to claim 21 is acknowledged.  Amended claim 21 recites a kit comprising: (a) an amount of an albumin-bound chemotherapeutic/anti-VEGF antibody complexes, (b) a unit dose of a sub-therapeutic amount of anti-VEGF antibody, and optionally (c) instructions for use; wherein the unit dose of a sub-therapeutic amount of anti-VEGF antibody is instructed to be administered between about 30 minutes to about 48 hours prior to administering the albumin- bound chemotherapeutic/anti-VEGF antibody complexes; and wherein the anti-VEGF antibody is bevacizumab or a biosimilar version thereof .  It is noted that the albumin-bound to any chemotherapeutic agent.  The specification discloses just albumin-bound paclitaxel.  Furthermore, the instructions are optional.  
Note, amending claim 21 to recite a kit comprising (a) an amount of albumin-bound paclitaxel and anti-VEGF complex, (b) a unit dose a sub-therapeutic amount of anti-VEGF antibody and (C) instructions for use, wherein the unit dose of the sub-therapeutic amount of anti-VEGF comprises from about 1% to about 60% of a therapeutic dose of bevacizumab or a biosimilar version thereof, wherein the therapeutic dose of the anti-VEGF antibody is about 5 mg/kg to about 15 mg/kg, wherein the unit dose of a sub-therapeutic amount of anti-VEGF antibody is instructed to be administered between about 30 minutes to about 48 hours prior to administering the albumin bound paclitaxel and anti-VEGF antibody complex and cancel claim 24 would obviate this rejection. 

New ground of objection and rejection necessitated by the amendment filed September 7, 2022

Claims 18 and 20 are objected to because of the following informality:  all dependent claim should depend from preceding claim.  
Claim 21 is objected to because of the following informality:  “albumin-bound chemotherapeutic/anti-VEGF antibody complexes” should have been “albumin-bound chemotherapeutic and anti-VEGF antibody complexes”.  

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is New Matter.
Regarding claim 24, neither specification nor the claims as originally filed disclose sub-therapeutic amount of anti-VEGF antibody is form 5 to 15 mg/kg as now claimed.  This is new matter. 
The specification discloses therapeutic amount of anti-VEGF antibody is from 5 to 15 mg/kg and the sub-therapeutic amount of anti-VEGF is from 0.25 mg.kg to 3 mg/kg or from 0.5 mg/kg to 2 mg/kg, see para. [0019], [0063].  

Conclusion

No claim is allowed.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644